Order filed October 25, 2018




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-18-00829-CV
                                   ____________

                  LOULA P. GATOURA ET AL., Appellants

                                         V.

               NEC CORPORATION OF AMERICA, Appellees


               On Appeal from County Civil Court at Law No. 4
                            Harris County, Texas
                    Trial Court Cause No. 1092072-101

                                    ORDER

      The notice of appeal in this case was filed September 10, 2018, by Iomnis
Surveillance Solutions, LLC a/k/a and d/b/a Iomnis Surveillance Solutions; Iomnis
Surveillance; and Loula P. Gatoura. To date, the filing fee of $205.00 has not been
paid. No evidence that appellants are excused by statute or the Texas Rules of
Appellate Procedure from paying costs has been filed. See Tex. R. App. P. 5.
Therefore, the court issues the following order.
      Appellants are ordered to pay the filing fee in the amount of $205.00 to the
clerk of this court on or before November 5, 2018. See Tex. R. App. P. 5. If appellant
fails to timely pay the filing fee in accordance with this order, the appeal will be
dismissed.

                                   PER CURIAM




                                          2